EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 1 of Claim 3, the word –each—has been inserted before the word “associated” for the claim to read more clearly;
In line 2 of Claim 3, the word –each—has been inserted before the word “associated” for the claim to read more clearly;
In line 1 of Claim 5, the word –each—has replaced the second occurrence of the word “the” since multiple mezzanine portions were previously claimed;
In line 1 of Claim 6, the term “the associated mezzanine portion” has been changed to read –each associated mezzanine portion— again, since multiple associated mezzanine portions were previously claimed;
In line 2 of Claim 6, the term “the associated gutter” has been changed to read –each associated gutter—since multiple associated gutters were previously claimed;

In line 2 of Claim 7, the term “the associated gutter” has been changed to read –each associated gutter—since multiple associated gutters were previously claimed;
In line 1 of Claim 10, the term “the associated mezzanine portion” has been changed to read –each associated mezzanine portion—for the reasons listed above; and
In line 2 of Claim 15, the term “the gutter” has been changed to read –each gutter--, as multiple gutters were previously claimed.
(Note:  the amendments to Claims 3, 5-7 and 10 are in line with those amendments of the second set of claims 11-16 and the “each” language used therein)

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the interview summary conducted on February 11, 2021, upon receipt of applicant's proposed amendment with the claims similar to those as now drafted and further reconsideration of the 35 U.S.C. 102 rejection using the Chen reference, the examiner surmised that Chen does not disclose the features of independent Claim 11 of each of the tooth features forming a base portion extending vertically above a gutter AND, more specifically, a mezzanine portion that extends 
Further, with respect to the 35 U.S.C. 103 rejection also using the Chen reference, the examiner surmised that Chen does not disclose the features of independent Claim 1 of each of the tooth features forming a base portion extending vertically from a gutter AND, more specifically, a mezzanine portion that extends horizontally over the associated gutter. The mezzanine portion of tooth element 25 of Chen (i.e., the tip of teeth 25) does not extend over the gutter portion to form the claimed capture chamber. In addition, paragraph 0034 of the Chen reference further emphasized the differences between applicant's manufacturing process of the retention plate assembly and that of Chen. More specifically, the Claim 1 language of the forming step comprising upsetting the rows of the plate and the compressing of each of the tooth features with a press to form the base, gutter, mezzanine, and capture chamber portions does indeed differ from the manufacturing method of Chen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/18/21